903 N.E.2d 419 (2009)
Lou Ann TABOR, Indv., etc., respondent,
v.
ILLINOIS CENTRAL RAILROAD COMPANY et al. (Illinois Central Railroad Company, petitioner).
No. 107992.
Supreme Court of Illinois.
March 25, 2009.
THOMAS, J., took no part.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order denying leave to appeal in Tabor v. Illinois Central Railroad Co., case No. 5-08-0580 (01/07/09), and to issue an order allowing leave to appeal, and to consider the appeal on the merits.